EXAMINER'S AMENDMENT/CLAIM STATUS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	New claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product (dependent from withdrawn Claim 1, see above), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/20.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-11, 18-20, 26-27 directed to a product and method non-elected without traverse. The product claims were considered for a rejoinder, but it was determined that at least the product by process limitations do not have the same weight as the method steps in the method, based on the current record, and therefore the claims do not have the same scope as the allowed claims, remain distinct and have not undergone through the same prosecution. Withdrawn claims 26-27 are treated as are Claims 1-11.  The method claims 18-20 were not amended to include all limitations of the allowed Claim 12.
Note that Claims 1-11 were marked as withdrawn in the Claims of 8/3/2020, as also clearly acknowledged in the Reply of 2/22/21. The amendments of 2/22/21 did not change the status of these claims from their withdrawn status. Even though these claims are marked as currently amended in the claims of 2/22/21 by Applicant, based on the record and in the interest of compact prosecution, they remain withdrawn. The 

Accordingly, the claims 1-11, 18-20, 26-27 have been cancelled as non-elected without traverse, and withdrawn during prosecution.


					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 12 taken as a whole. The closest prior art is “Ware ‘14” of the record, yet it fails to teach, in combination with the other limitations of Claim 12, depositing the titanium nitride layer on the thin film electrode with magnetron sputtering for 15 to 75 minutes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792